Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Eric Lee Miller, Appellant                            Appeal from the 18th District Court of
                                                      Johnson County, Texas (Tr. Ct. No.
No. 06-17-00185-CR           v.                       F42739).     Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to provide Miller
credit for eighty-four days of pretrial jail time. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Eric Lee Miller, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MARCH 22, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk